Citation Nr: 0124285	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  96-41 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran testified before the undersigned Member of the Board 
at a hearing at the RO in March 2001.  

The transcript of the March 2001 hearing documents the 
veteran's withdrawal from appellate consideration the issues 
of entitlement to service connection for bilateral hearing 
loss, entitlement to an increased rating for post-traumatic 
deformity of the right orbit and right zygomatic arch with 
right temporomandibular joint condylotomy, entitlement to an 
increased rating for scars of the feet and the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
nasal disability; those issues will not be considered by the 
Board.  

Review of the record shows that in a rating decision dated in 
September 1999, the RO granted a 100 percent convalescent 
rating from October 24, 1996, to December 1, 1996, because of 
surgery involving a right condylotomy with intermaxillary 
fixation.  The RO also granted a 20 percent rating for post-
traumatic deformity, right orbit and right zygomatic arch 
with right temporomandibular joint condylotomy, effective 
December 1, 1996.  The combined evaluation for all service 
connected disabilities was 40 percent from December 1, 1996.  
In the same rating decision, the RO denied entitlement to 
special monthly compensation because of the need for aid and 
attendance or for being housebound.  The RO enclosed a copy 
of the rating decision with a letter to the veteran dated in 
September 1999.  In the letter, the RO discussed the 
convalescent and increased ratings for the jaw disability, 
and provided the veteran with a form explaining his appellate 
rights.  The RO did not, however, discuss the special monthly 
compensation issue in its letter, nor did it explain that the 
veteran could appeal that determination.  Due process 
requires that the veteran be informed of his appellate rights 
with respect to the denial of entitlement to special monthly 
compensation because of the need for aid and attendance or 
for being housebound, and the Board refers that matter to the 
RO for appropriate action.  

REMAND

The issue currently before the Board is entitlement to 
service connection for back disability.  The Board notes that 
in its most recent supplemental statement of the case, which 
was dated in October 1998, the RO framed the issue as whether 
there is new and material evidence to reopen a claim for 
service connection for back disability.  The RO stated that 
review of the record showed that in a letter dated in June 
1984, the veteran was notified of the denial of service 
connection for back disability and no timely appeal was 
filed.  The record does contain a rating decision dated in 
May 1984 in which the RO denied service connection for back 
disability, and the Board concurs that in a letter dated in 
June 1984, the RO informed the veteran of the denial of 
service connection for back disability.  The Board notes, 
however, that neither the letter, nor its enclosure (an 
application for vocational rehabilitation) gave the veteran 
notice of his appellate rights concerning the denial of 
service connection for back disability as was required by 
38 C.F.R. § 3.103 (1984).  Under the circumstances, denial of 
service connection for back disability in May 1984 did not 
become final, and the veteran's original claim for service 
connection for back disability remains open.  See Best v. 
Brown, 10 Vet. App. 322, 325 (1997); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994).  

Service medical records show that starting in 1977, until 
service discharge in 1984, the veteran was treated for back 
pain intermittently.  X-rays of the lumbosacral spine during 
service in October 1979 showed spina bifida occulta at the 
first sacral segment, and this was noted by an orthopedic 
surgeon who prepared a consultation report in November 1979.  
The orthopedic surgeon noted that the veteran had been seen 
for recurrent episodes of acute low back pain.  After 
examination and review of the veteran's history, the 
physician stated that he believed the veteran probably had a 
recurrent lumbosacral strain related to possibly some laxity 
in the apophyseal joints in the low back.  The veteran 
received epidural anesthesia in 1982 in conjunction with a 
hemmoroidectoy and thereafter complained low back pain and 
leg pain.  He underwent extensive evaluation in 1983, and in 
August 1983 was placed on a permanent profile with the 
physical defect described as chronic lumbosacral strain.  At 
a medical board examination in October 1983, the veteran 
reported pain in his low back and right leg when standing or 
walking more than a short distance and stated that he could 
not do repetitive bending, twisting or lifting.  On 
examination there was tenderness in the right sacroiliac 
area, and the examiner stated range of motion of the 
lumbosacral spine was with pain.  The report of medical board 
proceedings dated in November 1983 shows that the board found 
the veteran unfit for further military service and stated 
that his condition was mechanical low back pain.  The report 
of physical evaluation board proceedings dated in November 
1983 shows that the disability was described as lumbosacral 
strain manifested by low back pain.  The physical evaluation 
board found it was the proximate result of performing duty 
and recommended the veteran be separated from service.  In 
January 1984, the veteran was discharged from service due to 
physical disability.  

At a VA examination in March 1984, the veteran gave a history 
of back and lower right leg pain when sleeping on the ground 
or hard surfaces.  The examiner remarked that the veteran 
stated he had back symptoms only when he lay on a hard 
surface or sat in a certain way.  The veteran said he had 
occasional radicular pain to the right leg.  During 
examination, the veteran claimed point tenderness at the 
right edge of the sacrum.  After examination and review of 
x-rays, the diagnosis was history of lumbar strain with spina 
bifida occulta of S1.  Post-service private medical records 
show the veteran was seen for various low back complaints in 
the late 1980s and early 1990s.  In a statement received at 
the RO in mid-1998, the veteran stated that at the time of 
his discharge from service he was having, and was still 
having, continual problems with pain in his low back.  He 
also stated that he was still under the care of a physician 
for back problems.  

At a VA orthopedic examination in June 1998, the veteran 
reported some low back pain with occasional flare-ups, which 
required rest and medication.  History included in the 
examination report was that in 1977 the veteran's low back 
started to become painful while he worked as a military 
policeman in Germany.  The morning after wrestling with some 
unruly suspect, the veteran was hunched over with acute pain 
and spasm and was taken to the dispensary, where he was given 
muscle relaxants and bed rest was advised.  The pain eased, 
and he went back to active duty.  After that, there would be 
twinges of pain in and around the low back once in a while.  
During the June 1998 examination, the veteran complained of 
back pain on the right side.  Motion of the low back was 
limited by pain.  The examiner noted that x-rays of the 
lumbosacral spine showed spina bifida occulta at the S1 level 
and a transitional vertebra at the lumbosacral level.  The 
diagnosis was chronic low-back pain, spina bifida occulta at 
S1 with a transitional vertebra, no evidence of a herniated 
disc or nerve root irritation.  The physician stated it was 
his opinion that the present low back disorder was a 
developmental condition not related to previous back problem 
suffered in 1977 while in service.  

Subsequent to the hearing before the undersigned Member of 
the Board, the veteran submitted additional evidence, 
including the report of a November 1994 CT scan of the 
lumbosacral spine from Eric Spickler, M.D.  He stated that at 
the L4-5 level there was a focal right paramedian disc 
herniation superimposed on a diffuse disc bulge.  He also 
stated that at the L5-S1 level, there was a right paramedian 
and right lateral disc bulge, which might be impressing the 
right S1 nerve root within the thecal sac.  He also stated 
that incidental note was made of the failure of fusion of the 
posterior aspect of the right lamina of S1 to form the 
spinous process.  

The veteran also submitted an April 2001 letter from Mary Ann 
Guyon, M.D., in which she stated that the veteran gave a 
history of an event in service in 1977 when he was a military 
policeman and hurt his back during a struggle with an 
offender.  He reported that he had sudden acute back pain and 
was unable to straighten up.  He said that between 1967 and 
1977 he had passed several class III flight physicals and 
never had back or leg pain but that between 1977 and 1983 he 
was treated several times for acute back and leg pain.  He 
said that this led to his premature discharge from service in 
January 1984.  The veteran reported that following service he 
worked as a delivery-truck driver and a semi-trailer driver, 
but had to resign from these jobs because of back problems.  
He reported that he was presently employed by the U.S. Postal 
Service as a disabled veteran with chronic back problems but 
that persistent back and leg pain were beginning to interfere 
with that employment.  

Dr. Guyon stated that physical examination showed a right leg 
limp and decreased sensation down the right L5 dermatome and 
electrodiagnostic studies confirmed L5-S1 radiculopathy.  She 
said that chronic changes of complex motor units were noted 
in the electrodiagnositic studies, which suggested that the 
veteran's back problem had been fairly long standing.  She 
said that the incidental finding of congenital spina bifida 
occulta involving the first sacral segment had no bearing on 
the veteran's present problem.  She said that based on all of 
the above, it appeared that the acute back injury to the 
veteran's back in service in 1977 was the probable cause of 
his present problems.  

Based on the foregoing, the RO should request that the 
veteran provide or identify any additional post-service 
medical evidence that may be available concerning his claimed 
back disability relative to his post service employment.  In 
addition, in view of the conflicting medical opinions 
concerning the origin of the veteran's back disability, it is 
the Board's opinion that additional orthopedic and neurology 
examinations accompanied by a comprehensive review of the 
veteran's claims file by the examiners should be 
accomplished.  The physicians should be requested to then 
provide their opinion concerning the etiology of any current 
back disability.  

The Board notes that during the pendency of this appeal there 
has been a change  in the law brought about by the Veterans 
Claims Assistance Act (VCAA) of 2000, which is codified as 
amended at 38 U.S.C.A. §§  5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  While the RO reviewed the appeal for compliance 
with the requirements of this law in January 2001, it will be 
necessary that it consider whether any additional 
notification or development action is required as to the 
issue of direct service connection rather than that of 
whether there is new and material evidence to reopen the 
claim, which was the issue as framed by the RO when it 
considered the appeal.  As to the direct service connection 
issue, it would be potentially prejudicial to the appellant 
if the Board were to proceed with that adjudication prior to 
such consideration by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health-care providers, 
VA and non-VA, from whom he has received 
treatment or evaluation for back 
disability at any time since service.  
The veteran should also be requested to 
provide or identify any relevant 
employment records concerning his status 
as a disabled veteran with back 
disability at the U.S. Postal Service and 
any employment or medical records related 
to his leaving employment as a delivery 
driver for Coca-Cola and leaving 
employment as a semi-trailer driver for 
Blazer Truck Lines because of back 
disability.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file copies of relevant records 
identified by the veteran that have not 
been obtained previously.  The RO should 
document all action taken to obtain the 
requested records.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

3.  The RO should also arrange for VA 
orthopedic and neurology examinations of 
the veteran to determine the nature and 
extent of any back disability.  All 
indicated studies should be performed.  
The examiners should be requested to 
review the veteran's claims file, 
including all service medical records and 
reports of medical board and physical 
evaluation board proceedings, the report 
of the March 1984 VA examination and all 
other post-service medical evidence, 
including the November 1994 report of a 
CT of the lumbosacral spine, the report 
of the June 1998 VA orthopedic 
examination and the letter from Mary Ann 
Guyon, M.D., dated in April 2001.  Based 
on the results of current examination and 
review of the medical evidence during and 
after service, the physicians should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current acquired back disability is 
etiologically related to any event in 
service or to any back disability that 
was present in service.  The claims file, 
including a copy of this REMAND,  must be 
made available to the physicians prior to 
their examinations and the examination 
reports must reflect that the physicians 
reviewed the claims file.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) and implementing 
regulations (see 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate, on a de novo basis (with 
consideration of all the evidence) the 
claim of entitlement to service 
connection for back disability.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC).  That document must contain 
notice of all relevant action taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue on 
appeal.  The veteran and his 
representative should be provided an 
appropriate period of time to respond to 
the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.   The 
Board intimates no opinion as to the final outcome warranted.  
The veteran need take no action until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




